Denied; and Opinion Filed September 17, 2015




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-01110-CV

                                IN RE ANN STOKLEY, Relator


                  Original Proceeding from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-03285

                             MEMORANDUM OPINION
                       Before Justices Lang-Miers, Stoddart, and Whitehill
                                   Opinion by Justice Stoddart
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to sign a written order on her special appearance, which the trial court orally denied on July

10, 2015, and rule on her motion for stay filed August 11, 2015. Relator states that she wishes

to appeal the ruling on her special appearance. See TEX. CIV. PRAC. & REM. CODE ANN. §

51.014(a)(7).

       A written order is necessary for a party to perfect appeal from a trial court’s order

because the appellate timetable runs from the date the judgment or order is signed. See TEX. R.

APP. P. 26.1, Farmer v. Ben E. Keith Co., 907 S.W.2d 495, 496 (Tex. 1995) (per curiam).

Neither an oral order nor a docket entry provides a substitute for a written order signed by the

trial court. Utilities Pipeline Co. v. Am. Petrofina Mktg., 760 S.W.2d 719, 723 (Tex. App.—
Dallas 1988, no writ); see also Ex parte Rains, 257 S.W. 217, 220 ( Tex. 1923); In re Fuentes,

960 S.W.2d 261, 264 (Tex. App.—Corpus Christi 1997, no pet.).

        A trial court abuses its discretion when it fails to rule within a reasonable time on a

pretrial motion that has been properly presented to it. In re Amir–Sharif, 357 S.W.3d 180, 181

(Tex. App.–Dallas 2012, orig. proceeding). The circumstances of the case dictate whether the

trial court has ruled within a reasonable time. Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.–

Houston [1st Dist.] 1992, orig. proceeding). Many factors determine whether a trial court has

ruled within a reasonable time. Among these are “the trial court's actual knowledge of the

motion, whether its refusal to act is overt, the state of the court's docket, and the existence of

other judicial and administrative matters which must be addressed first.” In re Chavez, 62
S.W.3d 225, 228–229 (Tex. App.–Amarillo 2001, orig. proceeding). On the record before the

Court, it does not appear at this time that the trial court has abused its discretion in failing to sign

a written order memorializing its ruling on the special appearance or in failing to rule on the

motion for stay.

        We deny the petition.




                                                        /Craig Stoddart/
151110F.P05                                             CRAIG STODDART
                                                        JUSTICE




                                                  –2–